 

 

Case 1:11-cv-01590-LTS-HBP Document 671 Filed 12/22/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

\) pve wha Eduesitts-, LEC

 

Plaintiff(s),

-against- -

 

Neve Grune i Cro C-.-
Defendant(s).

 

 

Cir rei yaean my
meted Va

SDNY PRO SS

 

 

ys
el

Er 22 ANY 03

Docket No: 11 CV 1590 ( LTS i HES)

NOTICE OF PRO SE APPEARANCE

I hereby enter an appearance on my own behalf in this action and request:

(please check one option below)

that all future correspondence be mailed to me at the address below, or

that all future correspondence be e-mailed to me at the e-mail address below. I have
completed the attached Consent to Electronic Service.

I understand that if my address or e-mail address changes, I must immediately notify the Court

and all parties.

Carpenter, Daniel E.

[] Plaintiff
Defendant

 

Name (Last, First, MI}

18 Pond Side Lane West Simsbury CT

06092

 

Address city

860-651-0468

State Zip Code

dcarpentermail@gmail.com

 

Telephone Number

12/10/20

Date

e-mail address

(ral Clarke

ee

Signature
Case 1:11-cv-01590-LTS-HBP Document 671 Filed 12/22/20 Page 2 of 2

SHIP Oe ‘opEC20
ACT

ORIGIN. IB‘EHTA (860) 408-7000 ue
CAD: anesUSINET4260

JOSEPH CASTAGNG. -
35 TOWER LANE:

AVON, CT 06001
“UNITED STATES US

To HON. JUDGE LAURAT. SWAIN

 

BILL SENDER

— RORDOIOGETES

DANIEL PATRICK MOYNIHAN
_ UNITED STATES COURTHOUSE
500 PEARL STREET
NEW YORK CITY NY 10007.
| a 805-0424 REF:

CEPT:

Il wi HVAT l AMMA ut l a tH ll mu lt i

“2020260714010

 

 

FRI -11 DEC 4:30P
"it 7793 3276 4940 TANDARD OVERNIGHT
10007

E3PCTA wen

IIIA

en: Up be PF ae

 

 
